Title: To Thomas Jefferson from Henry Dearborn, 23 October 1804
From: Dearborn, Henry
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Octobr. 23d. 1804
               
               Having attentively perused the remarks you honourd me with on the subject of Indian lands, I take the liberty of submitting the following observations.
               We ought undoubtedly to imbrace the earliest opportunity for meeting the present overtures of the Chocktaws, and of securing an additional session as contemplated in your remarks, if practicable on reasonable terms.—
               The establishment of houses of entertainment on the road between the Tennessee river & the Chickasaw Towns would very much diminish the difficulties in traveling through that extensive wilderness, but if the Cherokees are disposed to set a great value on a grant for that purpose, it may be advisable to wave it for the present.
               It would be a very desireable thing to obtain a cession from the Cherokees of a strip of land bordering on the Mississippi, and for the obtainment of this object, strong and impressive arguments may be used with certain Chiefs with a probability of success.—
               how far we may venture to extend credit with our present funds, is a question of some delicacy, as our respective stores can only be replenished with goods by remittances from them, and of course would soon become empty if credit to any conciderable amount should be given for a length of time.—
               When the Chocktaws can with safety be prohibited from crossing the Mississippi for the purpose of hunting, they will be laid under strong inducements to exchange their present residence for lands on the other side the river, but I doubt whether we can with propriety calculate on the removal of the Creeks or Chocktaws to the west side of the Mississippi within the course of the next twenty years.—
               I presume we must wait for more particular information in relation to the Sacs Renards & Sious before any ultimate arrangements can be made relative to either of those Nations.—
               Alth’o we may not have the power to prevent wars between the Indians on the different sides of the Mississippi, we may through our Agents prevail on them to settle their disputes by other means than that of the tomehawk, and I trust that no means in our power will be neglected which will tend to a general peace & harmony with those unhappy people.
               It will undoubtedly be proper to avail ourselves of every favourable circumstance for securing the confidence and friendship of the Osages, but I suspect it will require conciderable time to reconsile their minds to any arrangement which shall have for its object the placing of any such Nation or Nations within their immediate neighborhood as are now concidered as enimies, and espesally such as they are in a state of actual war with. 
               with the highest respect I am Sir Your Obedt. Servt.
               
                  
                     H. Dearborn
                  
               
            